Citation Nr: 1000078	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to additional special monthly compensation based 
on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia that denied the benefit sought 
on appeal.  The Veteran, who had active service from July 
1968 to July 1970, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  The 
Veteran testified at a hearing before the Board at the RO in 
July 2009.  At that time, the Veteran's representative noted 
on the record that he desired to waive RO consideration of 
any additional evidence submitted by the Veteran after the 
hearing.  


FINDINGS OF FACT

1. The Veteran is not shown to be blind, bedridden, a patient 
in a nursing home, confined to his immediate premises due to 
disabilities, or unable to avoid the hazards of his daily 
environment. 
 
2. The Veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance. 


CONCLUSION OF LAW

The requirements for special monthly compensation on account 
of being in need of aid and attendance of another person have 
not been met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.350, 3.352 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in April 2005.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Factual Background

In the Veteran's April 2005 claim, the Veteran's wife noted 
that the Veteran is currently service-connected at 260 
percent.  She noted that he is confined to their home.  She 
also noted that he has trouble buttoning clothes, opening 
jars, and doing any type of lifting.  The Veteran's spouse 
also noted that she has to remind the Veteran to take his 
medications and to change his clothes.  She also noted that 
she helps him pulling shirts over his head and does all the 
laundry and cleaning since he fell asleep and burned a kettle 
when waiting for water to boil.  

The Veteran was afforded a VA examination for aid and 
attendance in May 2005.  At that time, the Veteran stated 
that he basically does not drive anymore, only occasionally.  
He drives to the post office, which is about a quarter mile 
away.  He is not hospitalized or permanently bedridden, and 
his vision is not worse than 5/200 in either eye.  Regarding 
his capacity to protect himself from the hazards of daily 
living, the examiner noted that the Veteran has no problem 
with advancing age.  He noted that he occasionally becomes 
dizzy, especially with his headaches for which he is service-
connection.  In addition, he was told that he has had two 
transient ischemic attacks.  The Veteran had no problem with 
bowel or bladder incontinence, and although he reported loss 
of short-term memory, he has no difficulty with long-term.  
Regarding balance, the Veteran reported occasional 
instability that he attributed to his low back disability.  
As far as performing self-care, the Veteran noted that he 
occasionally requires help shaving and washing his hair 
because he cannot hold his arms up far enough without a quick 
onset of weakness.  He can do his own toileting and brushing 
his teeth.  He did note requiring occasional help putting on 
his clothing if the shirt must be put over his head.  On a 
normal day, the Veteran wakes up between 6:30 and 7:00 am, 
does his normal daily toileting routine, has breakfast, and 
then tried to help his wife with some of the chores, but 
stated that he mostly sits and watches her work or watches 
television.  The Veteran then eats lunch, does very little 
household work, then has supper and watches television before 
going to bed around 11:00 p.m.  The Veteran's wife did all 
the cooking in the house.  

Physical examination revealed a well-nourished male with good 
posture.  The examiner noted a slight limp and the use of a 
cane.  The Veteran appeared to fatigue easily when holding 
his arms up, creating difficulty for shaving or combing and 
grooming his hair.  The Veteran should be able to self-feed.  
The examiner noted that the Veteran may have difficulty 
fastening clothes.  The Veteran had no limitation of motion 
of the lower extremities.  He did have some weakness on the 
left side compared to the right.  The examiner noted a mild 
lack of coordination, especially on the left, but no other 
interferences.  He seemed to have no difficulty with 
weightbearing, balance, or propulsion.  The examiner noted no 
amputations in either the upper or lower extremities.  The 
Veteran's neck had limited range of motion due to surgery in 
2001.  The thoracic and lumbar spine appeared to be within 
normal limits.  The examiner noted no deformity of the lumbar 
or thoracic spine that would interfere with breathing.  The 
Veteran was able to walk 50-100 feet.  He noted that the 
longer the walk, the slower the pace to conserve energy.  The 
Veteran also noted that he uses motorized carts at places 
such as Wal-Mart to avoid frequent resting.  The examiner 
noted that as long as an attendant is with the Veteran, not 
only for the physical problems, but for his apparent mental 
problems, the Veteran can leave the home.  

In February 2006, the Veteran submitted a statement 
requesting a listing of all his individual disabilities in 
order to apply for a cross-bow hunting permit.  The Veteran 
received the crossbow hunting permit and proceeded to use the 
crossbow, resulting in a broken and lacerated thumb in 
October 2006.

A February 2007 VA record noted a seizure in November 2006 
resulting in a car accident and another around the end of 
December 2006.  In an April 2007 letter from the Veteran and 
his wife, his wife explained that the Veteran may no longer 
drive due to these seizures.

In June 2009, a VA examiner noted that the Veteran suffered 
from posttraumatic stress disorder, major depression, anxiety 
disorder, memory problems, and was being investigated for 
dementia.  The examiner noted that the Veteran was not able 
to drive or do household chores due to lack of attention and 
memory problems and that he was not able to look after 
himself.  The examiner noted that the Veteran would require 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  The 
examiner affirmed that the Veteran requires the daily 
personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home, or 
other institutional care.  

In July 2009, another VA examiner filled out an examination 
for housebound status or permanent need for regular aid and 
attendance.  The examiner noted that the Veteran suffered 
from episodes of loss of consciousness, likely seizures, and 
was restricted from driving.  The Veteran appeared well-
groomed, ambulatory, communicative, and alert.  He suffered 
left and weakness with mild flexile carriage of the fingers 
resulting in difficulty buttoning clothes.  The examiner 
noted that the Veteran can feed himself and use the rest room 
by himself.  The examiner reported severe numbness and 
tingling in both legs and feet; however, the Veteran is able 
to maintain his own weight standing.  The examiner again 
stressed that the Veteran cannot drive until the episodes of 
loss of consciousness are resolved for more than six months.  
The examiner described limited range of motion of the neck.  
The examiner reported that the Veteran can leave home if he 
can find a driver and can function independently once he 
reaches his destination, unless he has a lapse in 
consciousness.  The Veteran uses a cane and can walk only one 
block due to easy fatigue and increased pain.  The examiner 
diagnosed the Veteran with posttraumatic stress disorder, 
altered mental status, hyperalgesic diabetic neuropathy, and 
cervical spondylosis with myelopathy.  She specifically noted 
that daily skilled services are not indicated.  

The Veteran also submitted two statements from his sons 
indicating that they assist their father with household 
chores and necessary driving as well as a daily schedule for 
July and August 2009.  The schedule shows that the Veteran's 
son cut the grass, did the grocery shopping, and assisted in 
cleaning the house.  The schedule also shows that the Veteran 
took a bus on his own from the VA in Beckley to the VA in 
Richmond.  He also picked tomatoes and with a driver went to 
the hardware store, multiple medical appointments, and to 
visit his wife in the hospital.  He was also assisted by his 
son in repairing a dog house.

Legal Criteria

Special monthly compensation is payable to a Veteran by 
reason of need for aid and attendance.  A Veteran, who is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance under criteria set forth in 38 
C.F.R. §§ 3.350(b), 3.352, shall receive additional monthly 
compensation. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 
 
Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment. 
 
The need for regular aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  38 U.S.C.A. § 1114 (l).  It is only necessary that 
the evidence establish that a Veteran is so helpless as to 
need regular aid and attendance not that there be a constant 
need.  38 C.F.R. § 3.352.  The particular personal functions 
should be considered in connection with the Veteran's 
condition as a whole.  38 C.F.R. § 3.352.  Because the 
regulation provides that the 'particular personal function' 
which a Veteran is unable to perform should be considered in 
connection with his condition as a whole, the 'particular 
personal function' must be one of the enumerated factors.  
Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  While it is 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); it is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  Turco, 9 Vet. App. at 
224.

Analysis 

The Board finds that entitlement to additional special 
monthly compensation based on the need for aid and attendance 
is not warranted.  The Board acknowledges that there are 
contradictory medical opinions in the Veteran's record, but 
when weighing the medical opinions finds the July 2009 
opinion to be the most probative.  The examiner provided a 
full examination report and specifically recorded the 
Veteran's limitations and abilities.  These limitations are 
consistent with the evidence showing the Veteran's outside 
activities and medical complaints.  The opinion specifically 
noted that the Veteran was not able to drive and that the 
Veteran may have some difficulty buttoning clothes and doing 
other fine motor activity; however, the examiner noted that 
the Veteran toilets and feeds himself and may function 
independently when he arrives at a destination.  

Regarding the Veteran's May 2005 VA examination, the findings 
on examination and the conclusion seem contradictory to each 
other and to the non-medical evidence presented by the 
Veteran.  He is not hospitalized or permanently bedridden, 
and his vision is not worse than 5/200 in either eye.  
Regarding his capacity to protect himself from the hazards of 
daily living, the examiner noted that the Veteran has no 
problem with advancing age.  The only difficulty the examiner 
noted was that the Veteran appeared to fatigue easily when 
holding his arms up, creating difficulty for shaving or 
combing and grooming his hair and possible difficulty 
fastening clothes.  The Veteran had no limitation of motion 
of the lower extremities.  The examiner noted a mild lack of 
coordination, especially on the left, but no other 
interferences.  He seemed to have no difficulty with 
weightbearing, balance, or propulsion.  The Veteran could 
walk and use a motorized cart.  The Veteran even admitted 
that he occasionally drives to the post office on his own.  
The examiner noted that as long as an attendant is with the 
Veteran, not only for the physical problems, but for his 
apparent mental problems, the Veteran can leave the home, 
although the examiner never addressed the Veteran's mental 
problems during the examination.  Again, a contradiction 
exists between the Veteran's ability at the time to drive 
himself to the post office, walk, use a motorized cart, feed 
himself, and toilet himself and the examiner's opinion that 
the Veteran could leave the house as long as an attendant was 
with him.  The evidence shows the Veteran occasionally left 
the house on his own and that he could function independently 
upon arrival at a destination.  Therefore, the Board finds 
the May 2005 opinion to be less probative than the July 2009 
opinion.

Regarding the June 2009 opinion, it failed to include an 
examination report or any significant rationale.  The 
examiner seemed to relate the Veteran's current diagnoses and 
then provide his opinion.  In addition, the examiner noted 
that the Veteran required skilled care without which he would 
be institutionalized in some form.  The external evidence 
does not indicate that the Veteran required skilled care at 
any point.  As such, the Board finds this opinion to be less 
probative than the July 2009 opinion.

The Board also considered the testimonial and non-medical 
evidence in making the decision.  The evidence shows that the 
Veteran is capable of driving a motorized scooter around Wal-
Mart.  It also shows that the Veteran independently took a 
bus to the VA medical center in Richmond.  The Veteran feeds 
and toilets himself with no assistance and requires only 
minimal occasional assistance in shampooing or shaving.  In 
addition, the record shows that the Veteran still uses a 
crossbow for hunting.  

Specifically the Veteran has the ability to dress or undress 
himself with occasional difficulty with over the head shirts 
or buttons.  He is also able to keep himself ordinarily clean 
and presentable again with only occasional assistance 
required for shaving or shampooing.   He has no need of 
adjustment of any special prosthetic or orthopedic 
appliances.  He is capable of feeding himself and attending 
to the wants of nature.  Although the Veteran's spouse has 
noticed a decrease in his short term memory, the Veteran has 
shown no incapacity, physical or mental, that requires 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Additional special monthly compensation based on the need for 
aid and attendance is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


